The original opinion deals with all questions that are raised in the motion for rehearing except that involved in appellant's eleventh bill of exception. This bill relates to the question asked in selecting the jury which was in substance like one discussed in the original opinion. We have reviewed the record in the light of the motion for rehearing and are unable to reach a conclusion different from that therein expressed.
The eleventh bill of exception, in substance complains that after the court, at appellant's request, had held disqualified a number of jurors who answered in an affirmative manner a question propounded by appellant, it declined to permit the same question to be propounded further for the purpose of disqualification. The question, in substance, was an inquiry whether if the court instructed them that insulting remarks made by deceased to the wife of appellant might reduce the grade of the offense from murder to manslaughter, and it appeared from the evidence that the homicide took place while the appellant and his wife were living in a house of prostitution, they would try the appellant just like they would try any other man who was not living in a house of prostitution.
The question as propounded was hypothetical, a character of question which it seems the court has discretion to refuse to permit in examining jurors on their voir dire. Thompson on Trials, secs. 101-104, vol. 1, p. 114; Railway Co. v. Terrell,69 Tex. 650. The manner of examining jurors even for the purpose of peremptory challenge is necessarily one in which the trial court has some latitude in the exercise of discretion. Cyc., vol. 24, p. 328. The question propounded might have been modified so as to elicit the information which appellant desired with reference to the mental attitude of the jurors with reference to *Page 195 
the trial of appellant and if it had been so modified and the purpose of it had been for the use of appellant in exercising his peremptory challenges, we think he would have been entitled to the information. The scope of inquiry for the purpose of obtaining information from jurors as a basis for peremptory challenge is quite broad. This inquiry as shown by the bill, however, was not made for that purpose but as a basis for disqualification of the jurors. The question was addressed to the attitude of the jurors with reference to according the appellant the benefit of the statute with reference to insulting remarks to a female relative in deciding whether the homicide was murder or manslaughter. The verdict of manslaughter would seem to indicate that appellant was not harmed by the action of the court complained of in this bill.
The motion for rehearing is overruled.
Overruled.
PRENDERGAST, JUDGE, absent.